Citation Nr: 0917317	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals, fracture 
left wrist, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 Regional Office (RO) in 
Winston-Salem, North Carolina rating decision, which 
continued the Veteran's 20 percent disability rating for 
service-connected residuals, fracture left wrist.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in March 2009.  A transcript of that proceeding has 
been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges his service-connected residuals, left 
wrist fracture, warrants a higher evaluation.  Having 
reviewed the claims file, the Board finds that additional 
development is necessary prior to the adjudication of this 
claim. 
 
The Board notes that at the March 2009 Board hearing the 
Veteran and his representative specifically argued that the 
Veteran's left wrist disability had increased in severity 
since his most recent June 2007 VA examination.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a veteran is entitled to a new VA examination where 
there is evidence, including his statements, that the 
disability has worsened since the last VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The Court has also held that VA's 
statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the Veteran's contentions, the claim 
must be remanded in order to afford the Veteran a VA 
examination to determine the current severity of his left 
wrist disability. 

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from September 2008 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from the VAMC in Durham, North 
Carolina from September 2008 to the 
present.  Any negative responses should be 
documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.

2.  Schedule the Veteran for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected residuals, fracture left 
wrist.  Any tests deemed necessary should 
be conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
report should specifically state the 
degree of disability present in the 
Veteran's left wrist, to include whether 
there is favorable or unfavorable 
ankylosis in any degree of palmar flexion 
or dorsiflexion, or with ulnar or radial 
deviation.  Similarly, the examiner should 
conduct range of motion studies, and 
identify any objective evidence of pain.  
The clinician should also discuss how the 
Veteran's disability impacts his daily 
activities of living.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  Finally, the 
examiner is requested to describe any 
sensory and/or motor impairment and 
provide objective findings in support 
thereof.  For each affected nerve, the 
examiner must indicate, whether the 
impairment is in the nature of a neuritis, 
a neuralgia, and/or incomplete paralysis 
or paralysis.  The examiner must indicate 
whether the impairment is best 
characterized as mild, moderate, 
moderately severe, or severe.  Any and all 
opinions must be accompanied by a complete 
rationale.

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




